 UNITED MINE WORKERS OF AMERICA209United Mine Workers of America and United MineWorkersof America,District 6andThe JamesBrothers Coal Company.Cases 8-CB-1495 and 8-CC-436June 16, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND BROWNOn October 29, 1970, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitled pro-ceeding, recommending that the Respondent Unionscease and desist from certain conduct and take certainaffirmative action designed to effectuate the policies ofthe National Labor Relations Act, as amended, as setforth in the attached Trial Examiner's Decision. There-after, the Charging Party filed exceptions to the TrialExaminer's Decision.Under date of February 24, 1971, the General Coun-sel executed a stipulation with the Respondents, insettlment of the case, subject to approval by the Na-tional Labor Relations Board, providing for entry of aconsent order by the Board and a consent judgment byany appropriate United States Court of Appeals. Theparties waived' all further and other procedure beforethe Board to which they might be entitled under theAct and the Rules and Regulations of the Board, andthe Respondents waived their right to contest the entryof the consent judgment or to receive further notice ofthe application therefor. The Charging Party hasrefused to execute the stipulation and has filed a state-ment of objections with respect to it.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the Charging Party's exceptions, the settle-ment stipulation, and the Charging Party's statementof objections to the stipuplation, and the entire recordin the case. For the reasons stated hereinafter, we havedecided to reject the Trial Examiner's Decision and toenter an order upon the basis of the settlement stipula-tion.Prior to, during, and after the hearing in these casesbefore the Trial Examiner, the parties made efforts todispose of the proceedings by settlement. Following theclose of the hearing, counsel for the General Counselforwarded to the Respondents and the Charging Partya proposed settlement stipulation. Counsel for Re-spondents executed the stipulation and returned it tothe counsel for the General Counsel; however, theCharging Party declined to execute the stipulation, andthe Regional Director thereafter decided not to submitthe stipulation to the Trial Examiner for his approval.191 NLRB No. 34The stipulation was, however,submitted to the TrialExaminer by counsel for Respondents,and after cer-tain procedural steps,asmore fully set forth in hisDecision,the Trial Examiner,without making anyfindings of fact or conclusions of law with respect to thealleged violations,recommended entry of an, order inconformity with that reflected in the proposed stipula-tion.The ChargingParty's exceptions question the pro-priety of the Trial Examiner's procedure.Subsequently,the parties were advised that the Re-gional Director had reconsidered his position with re-spect to the proposed settlement, and the settlementstipulation was thereafter approvedby theRegionalOfficeand the Office of the General Counsel and sub-mitted to the Board for its approval. As stated above,the Charging Party has objected to the approval of thesettlement stipulation.The Charging Party's basic objection to the settle-ment stipulation,as presented to the Regional Directorand the General Counsel, is that it included a so-callednonadmission clause.It is the ChargingParty's posi-tion in this connection that the record fully supportsthe allegations of the complaint,that the Respondentsviolated the Act, and that effectuation of the policies ofthe Act in the circumstances requires that unless theviolations are admitted,findings of violations be made.In addition,the Charging Party argued that the factors,which the Board has stated it considers in determiningwhether to accept a stipulation to which one party hasobjected,do not support approval of the stipulationhere.On February24, 1971,the General Counsel sent aletter to the Charging Party stating that after carefulconsideration of its objections, he had decided that theterms of the stipulation,with provision for enforcementby a court decree,are fully consistent with the purposesand policies of theAct.The ChargingParty hasrenewed these objections before the Board and assertsin addition that there is no authority in the Board'sRules and Statements of Procedure permitting settle-ment after issuance of a Trial Examiner'sDecision.In reviewing objections to and refusals to execute aformal settlement agreement,we have previously statedcertain principles and considerationsthatguide us indetermining whether such a settlement agreementshould be approved and we see no necessity to reiteratethem now.Farmers Co-operative Gin Association, 168NLRB 367. Suffice it to say that in arriving at ourdecision here, we have taken these factors into consid-eration,aware that in this area the discretion of theBoard is broad.TextileWorkersUnionof America,AFL-CIO v. N..L.R.B.,294 F.2d 738 (C.A.D.C.,1961),enfd.after remand315 F.2d 41 (C.A.D.C.,1963).We have fully and carefully reviewed the ChargingParty's objections and find them without merit. Con-cerning the ChargingParty's basic objection,it is well 210DECISIONSOF NATIONALLABOR RELATIONS BOARDestablished that inclusion in the settlement of a nonad-mission clause is not a valid basis for objection wherethe settlement effectuates the policies of the Act.Con-creteMaterials of Georgia v. N.L.R.B.,440 F.2d 61(C.A. 5, 1971). Indeed, this is the key test, and theanswer to it is determinative of the Charging Party'sother objections as well. Thus his objections as to tim-ing-i.e., the acceptance of a settlement after hearingor after findings have been made-do not find theiranswer in any inflexible rules of pleading or practice.The only relevant question is whether this settlement atthis time effectuates the policies of the Act.We are satisfied that it does. The remedy provided isthat which we have developed as an appropriate one forviolations in cases of this kind. It is, so far as we candetermine, identical to the remedy which would beaccorded on the basis of the findings asked for by theCharging Party.Further, as pointed out by the General Counsel, im-mediate court enforcement of the order, which accept-ance of the settlement will make possible, provides evenmore prompt enforceability than would be available ifwe had entered a Board order which would be subjectto review in a U.S. Court of Appeals. Indeed, if thesettlement were not accepted, it would then becomenecessary for this Board to review fully the Trial Ex-aminer's Decision, including the rather unusual proce-dure followed by the Examiner in arriving at his recom-mended Order. Such consideration would necessarilyfurther delay entry of an enforceable order and mightsubstantially delay it if, after review, we should decidethat the unusual procedures required a remand.Under all the circumstances, therefore, we are sat-isfied that it will best effectuate the policies of the Actto vacate the Trial Examiner's Decision and to acceptthe settlement agreement,, which procedure is author-ized by Section 102.48(b) of the Board's Rules andRegulations.'Accordingly, the aforesaid stipulation is hereby ap-proved and made a part of the record herein. Upon thebasis of said stipulation, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERSThe James Brothers Coal Company, Charging Partyherein, is an Ohio corporation engaged in the mining'Sec 102 48(b) provides "Upon the filing of timely and proper excep-tions, and any cross-exceptions, or answering briefs, as provided in section102.46, the Board may decide the matter forthwith upon the record, or afterthe oral argument, or may reopen the record and receive further evidencebefore a member of the Board or other Board agent or agency,or may makeother disposition of the case."(Emphasis supplied.)and sale of coal at its operations located in CarrollCounty, Ohio. During the calendar year 1969, in thecourse and conduct of its business operations in CarrollCounty,Ohio,Charging Party furnished productsvalued in excess of $100,000 to, among others, PPGIndustries, Inc., in Barberton, Ohio, which annuallyships goods valued in excess of $50,000 directly topoints outside the State of Ohio.Robert Slutz, herein called Slutz, is, and has been atall times material herein, an individual proprietor do-ing businessunder the trade name and style of R.E.Slutz Trucking Co., with his principal office and placeof business located in North Industry, Ohio, where heisengaged in the trucking business. For some yearsSlutz has hauled coal from James Brothers mining op-erations in Carroll County, Ohio, to various businesseslocated within the State of Ohio.Trans Trucking Company, Inc., herein called TransTrucking, is, and has been at all times material herein,an Ohio corporation engaged in the business of haulingcoal solely for Trans-State Coal Company, hereincalledTrans-State, also an Ohio corporation; bothTrans Trucking and Trans-State have their office andprincipal place of business in the city of Magnolia,Ohio; and Trans-State is engaged in the business ofselling coal purchased from Charging Party.Delmar Shaner, an individual proprietor, doing busi-ness asDelmar Shaner, has his principal office andplace of business in Magnolia, Ohio, where he is en-gaged in the hauling of coal, including coal hauling forCharging Party.Robert C. Russell and Richard D. Linder are, andhave been at all times material herein, independentcontractors who haul coal for Trans Trucking.At all times material herein, Robert L. Clark hasbeen an employee of Delmar Shaner.Respondents admit, and we find, that ChargingParty, Slutz, Robert C. Russell, Richard D. Linder,and Delmar Shaner are now, and have been at all timesmaterial herein, employers engaged in an industryaffecting commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents United Mine Workers of America andUnited Mine Workers of America, District 6, are now,and have been at all times material herein, labor organi-zations within the meaning of Section 2(5) of the Act. ORDERUNITED MINE WORKERS OF AMERICA211Upon the basis of the foregoing findings of fact, thestipulation, and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor Relations Boardorders that Respondent United Mine Workers ofAmerica, and Respondent United Mine Workers ofAmerica, District 6, their officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a) Restraining and coercing employees of The JamesBrothers Coal Company in the exercise of their right torefuse to participate in a strike by Respondent Interna-tionalUnion and/or Respondent District Unionagainst The James Brothers Coal Company by acts orthreats of bodily harm or acts or threats of damage toproperty.(b) Restraining or coercing employees of The JamesBrothers Coal Company in the exercise of their rightnot to join Respondent International Union and/orRespondent District Union by threatening employeesof The James Brothers Coal Company with bodilyharm.(c)Blocking the ,entrances to the premises of TheJames Brothers Coal, Company bymasspicketing, orotherwise preventing or impeding access, travel, ormovement to and from, said premises.(d) Engaging in acts or threats of physical violence,including the throwing of stones, rocks, or other mis-siles toward the premises of TheJamesBrothers CoalCompany, or against any persons on such premises.(e) In any other manner interfering with, restraining,or coercing the employees of TheJamesBrothers CoalCompany in the exercise of rights guaranteed in Section7 of the Act.(f) Inducing or encouraging any individual employedby Robert Slutz, d/b/a/ R. E. Slutz Trucking Co.,Robert C. Russell, Richard D. Linder, or DelmarShaner, or any other individuals employed in, an indus-try affecting commerce, to refuse in the course of theiremployment to haul coal or to perform any services, orthreatening, coercing, or restraining said Robert Slutz,d/b/a R. E. Slutz Trucking Co., Robert C. Russell,Richard D. Linder, or Delmar Shaner, or any otheremployer, where, in either case, an object thereof is toforce or require said Robert Slutz, d/b/a R. E. SlutzTrucking Co., Robert C. Russell, Richard D. Linder,or Delmar Shaner toc,cease doing business with TheJames Brothers Coal Company with the further objectof causing The James' Brothers, Coal Company torecognizeor bargain with Respondent International`Union and/or4Respondent District Union as the repre-sentative ofxthe;employees of The James Brothers CoalCompanywhen neither-of such labor organizations hasbeen certifi'ed' as the bargaining representative of suchemployees under the provisions of Section 9 of the Act.2. 'Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post in conspicuous places at its business officesand meeting halls in Washington, D.C., and Bellaire,Ohio, including all places where notices to members arecustomarily posted, copies of the notices attachedhereto and marked "Appendix A" and "Appendix B,"respectively. Copies of the notices, to be provided bythe Regional Director for Region 8, shall, after beingduly signed by representatives of Respondent Interna-tional Union and Respondent District Union, respec-tively, be posted by Respondent International Unionand Respondent District Union immediately upon re-ceipt thereof, and be maintained by each of them for 60consecutive days thereafter. Reasonable steps shall betaken by Respondent International Union and Re-spondent District Union to insure that such notices arenot altered, defaced, or covered by any other material.(b)Mail to the Regional:-Director for Region 8,signed copies of the said. notices for posting if TheJames Brothers Coal.Company, Robert Slutz, d/b/a R.E. Slutz Trucking Co.; Robert C. Russell, Richard D.Linder, and Delmar Shaner, or any of them, are willingin their respective places of business, in the placeswhere notices to employees are customarily posted. Co-pies of said notices, to be provided by the RegionalDirector for Region 8, shall, after having been signedby representatives of Respondent International Unionand Respondent District Union, be forthwith returnedto the Regional Director for Region 8 for such postingby The James Brothers Coal Company, Robert Slutz,d/b/a R: E. Slutz Trucking Co., Robert C. Russell,Richard D. Linder, and Delmar Shaner.(c)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent International Union and Re-spondent District Union have taken to comply here-with.IT IS FURTHER ORDERED that the Trial Examiner'sDecision issued herein on October 20, 1970, be, and ithereby is, vacated.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBased upon a stipulation providing for a consent decreeof The -United States Court of AppealsWE WILL NOTrestrainor coerce employees ofThe James Brothers Coal Company in the exerciseof their right to refuse to participate in a strike byus againstthisCompany by acts or threats of DECISIONSOF NATIONAL LABOR RELATIONS BOARDbodily harm or acts or threats of damage to prop-erty.WE WILL NOT restrain or coerce employees ofThe James Brothers Coal Company in the exerciseof their right not to join our labor organization bythreatening them with bodily harm.WE WILL NOT block the entrances to the prem-ises of The James Brothers Coal Company by masspicketing, or otherwise prevent or impede access,travel, or movement to and from said premises.WE WILL NOT engage in acts or threats ofphysicalviolence, including the throwing ofstones, rocks, or other missiles towards the prem-isesof The James Brothers Coal Company, oragainst any persons on such premises.WE WILL NOT in any other manner interferewith, restrain, or coerce the employees of TheJames Brothers Coal Company in the exercise ofrights guaranteed in Section 7 of the Act.WE WILL NOT induce or encourage any in-dividual employed by Robert Slutz, d/b/a R. E.Slutz Trucking Co., Robert C. Russell, Richard D.Linder, Delmar Shaner, or any other individualsemployed in an industry affecting commerce, torefuse in the course of their employment to haulcoal or to perform any services; nor will wethreaten, coerce, or restrain any of the employersnamed above, or any other persons engaged incommerce or in an industry affecting commerce,where, in either case an object is to force or requireany of the employers named above, or any otheremployers, to cease doing business with The JamesBrothers Coal Company with the object of causingThe James Brothers Coal Company to recognizeor bargainwith UnitedMineWorkers of Americaand/or United Mine Workers of America, District6, as the representative of employees of The JamesBrothers Coal Company when neither of such la-bor organizations has been certified as the bargain-ing representative of such employees under theprovisions of Section 9 of the Act.UNITED MINE WORKERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 East NinthStreet,Cleveland, Ohio, 44199, Telephone 216-522-3715.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentBased upon a stipulation providing for a consent decreeof the United States Court of AppealsWE WILL NOT restrain or coerce employees ofThe James Brothers Coal Company in the exerciseof their right to refuse to participate in a strike byus against this Company by acts or threats ofbodily harm or acts or threats of damage to prop-erty.WE WILL NOT restrain or coerce employees ofThe James Brothers Coal Company in the exerciseof their right not to join our labor organization bythreatening them with bodily harm.WE WILL NOT block the entrances to the prem-ises of The James Brothers Coal Company by masspicketing, or otherwise prevent or impede access,travel, or movement to and from said premises.WE WILL NOT engage in acts or threats ofphysicalviolence, including the throwing ofstones, rocks, or other missiles towards the prem-ises of The James Brothers Coal Company, oragainst any persons on such premises.WE WILL NOT in any other manner interferewith,restrain,or coerce the employees of TheJames Brothers Coal Company in the exercise ofrights guaranteed in Section 7 of the Act.WE WILL NOT induce or encourage any in-dividual employed by Robert Slutz, d/b/a R. E.Slutz Trucking Co., Robert C. Russell, Richard D.Linder, Delmar Shaner, or any other individualsemployed in an industry affecting commerce, torefuse in the course of their employment to haulcoal or to perform any services, nor will wethreaten, coerce, or restrain any of the employersnamed above, or any other persons engaged incommerce or in an industry affecting commerce,where in either case an object is to force or requireany of the employers named above, or any otheremployers, to cease doing business with The JamesBrothers Coal Company with the object of causingThe James Brothers Coal Company to recognizeor bargainwith UnitedMineWorkers of Americaand/or United Mine Workers of America, District6, as the representative of employees of The JamesBrothers Coal Company when neither of such la- UNITED MINE WORKERS OF AMERICA213bor organizations has been certified as the bargain-ing representative of such employees under theprovisions of Section9 of the Act.UNITED MINE WORKERSOF AMERICA, DISTRICT 6(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal Office Building, 1240 East NinthStreet,Cleveland, Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This is a pro-ceeding under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seg.(Act), arising from May11, 1970' consolidated complaints issued by the Board's Re-gional Director for Region 8 (Cleveland, Ohio) based upona March 25 charge as amended April 1 (Case 8-CB-1495)and an April 20 charge (Case 8-CC-436) filed by The JamesBrothers Coal Company as Charging Party, alleging viola-tions by Respondent Unions of Sections 8(b)(l)(A) and8(b)(4)(i) and (ii)(B) of the Act through acts and threatsagainst the Charging Party's employees and others, as well asagainst haulers of coal mined by the Charging Party aimedat causing them to cease doing business with the ChargingParty,whose employees Respondents were attempting tounionize. One of the complaints was amplified by amendmentwithout opposition at the hearing, which was conductedbefore me, with all parties participating and represented bycounsel throughout, in Canton, Ohio, on June 23-24. Subse-quent to the hearing, in view of circumstances to be describedwhich delayed disposition of this proceeding, a number ofextensions of time were allowed for the filing of posthearingbriefs. Because of the disposition herein, there is no longerneed for such briefs.Developments Subsequent to HearingSubsequent to the hearing, the parties continued theirefforts, initiated prior to and furthered at and upon conclu-sion of the hearing, to dispose of the proceeding by settle-ment. By letter of August 20,2 Respondents' counsel advisedme that said counsel had at his own request received fromcounsel for General Counsel a draft stipulation settling theproceeding, which stipulation Respondents' counsel on Au-gust 4 executed and returned to counsel for General Counsel;1970 is the year referred to throughout.This, as well as all other documents referred to herein, constitute a partof and are incorporated in the record of this proceeding. They are enume-rated in "Appendix C," attached.that thereafter, on or about August 10, counsel for Respond-ents received from counsel for General Counsel revised formsof the notices to be posted under the aforesaid stipulation,which revised notices were acceptable- to counsel for Re-spondents; that on or About 12, counsel for Respondentsreceived from counsel for the Charging Party a motion di-rected to the Regional Director for Region 8 seeking a hear-ing on objections by the Charging Party to the proposedsettlement'; and that counsel for Respondents was in receiptof a letter of August 17 from counsel for General Counselstating that the "Regional Director, has considered the 'Set-tlement Stipulation' proposed by the Respondent Union inthe above captioned matters, as well as the Charging Party'sobjections thereto, and has decided not to submit it to theTrial Examiner for approval, in view of all of the circum-stances." Counsel for Respondents in his August 20 letter tome stated that he was unaware of the nature of the objectionsto the proposed settlement or of the circumstances whichprompted the Regional Director to fail to join in the stipula-tion, which his own counsel had prepared and forwarded tocounsel for Respondents.The stipulation in question, which is annexed to Respond-ents' counsel's August 20 letter to me, among other things:(1)Recites the procedural history of the proceedings, in-cluding the completed hearing held by me.(2) Sets forth the jurisdictional and other allegations of thecomplaints as amended at the hearing held before me.(3) Contains a provision (par. 11) whereby Respondentsexpressly "hereby each withdraw their respective answers tothe Complaints heretofore filed in these proceedings" andwaive any further hearing or "decision of Trial Examiner" aswell as briefs, exceptions, and other proceedings.(4)States (par. 12) that the stipulation, charges asamended, and complaints "shall constitute the entire recordherein"-thereby seemingly attempting to eliminate all pro-ceedings held before me.(5) Provides (par. 13) that upon the stipulation "and therecord herein as described in Paragraph 12 hereof" (i.e., asdescribed in (4),supraherein) there could forthwith be en-tered a Board order, as well as an enforcing court decree-with an express waiver of all defenses thereto-requiring Re-spondents to cease and desist from the conduct complainedof, and to post the usual notices to members and employees.(6) States that Respondents' execution thereof does notconstitute admission of violation of the Act.(7) States that the stipulation is subject to Board approval.''Such a motion so directed would be misconceived, in view of provisionsof the Board's Rules and Regulations currently in force, which provide thatmotions during the pendency of a proceeding before a Trial Examiner shallbe made to the Trial Examiner, the Regional Director being only a party tothe proceeding.NLRB Rules and Regulations(Series 8, as amended), Secs.102.24-102.25 and 102.8.'Section 101.9(d) of theBoard's Statementsof Procedure currently inforce provides(d)(1) If the settlement occurs after the opening of the hearing andbefore issuance of the trial examiner's decision and there is an all-partyinformal settlement, the request for withdrawal of the complaint mustbe submitted to the trial examiner for his approval If the all-partysettlement is a formal one, final approval must come from the Board.If any party will not join in the settlement agreed to by the other parties,the trial examiner willgivesuch party an opportunity to state on therecord or in writing its reasons for opposing the settlement(2) If the trial examiner decides to accept or reject the proposed settle-ment, any party aggrieved by such ruling may ask for leave to appealto the Board as provided in section 102.26.Section 102 51 of the Board's Rules and Regulations confines the RegionalDirector's powers to approve settlements to "any stage of a proceedingpriorto hearing" (Emphasis supplied.) 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs shown above, this stipulation was executed on behalf ofRespondents and returned to counsel for General Counselfrom whom'it had been received.Upon receipt of this August 20 letter, with the describedstipulation thereto attached, from Respondents' counsel, onAugust 25, I issued an order requiring the parties to showcause:(a)Why Respondents' said proposed settlement, offer ofadjustment, and consent to order and judgment shouldnot be accepted and approved and a recommended orderbe issued by the undersigned herein accordingly; and(b)Why, in the alternative, findings of fact and conclu-sions of law in accordance with Respondents' said ap-plication and signed stipulation and consent, should notbe made, except to the extent therein expressly waivedby Respondents, and why remedies and a recommendedorder as therein stipulated and consented to, and a deci-sion accordingly, should not be issued by the under-signed herein.The order further required the parties to specify whether anoralhearing is required in connection with the foregoing;and, if yes, to separately state and number the alleged issuesof fact and questions of law, policy, or argument. This orderto show cause,elicited the parties' respective positions. Tobegin with, Respondents stood on what they had stipulatedto, as described above. The Charging Party's position wasthat I lacked authority to consider the stipulation in question,since the Charging Party had previously submitted to theRegional Director a 6-page document called "Objections toProposed Settlement Stipulation," which "involve[d] one ormore questions of law, policy or argument," and the RegionalDirector thereupon "did not approve of'the Settlement." Un-der these circumstances, the Charging Party pointed*out, thedocument constituted a mere unilateral officer of settlementby Respondents. The Charging Party further urged,, however,that if the merits of the proposed settlement, were to bereached by me, in that event it would be mandatory;that anoral hearing be held. However, the Charging Party failed tocomply with my direction to state or number any issues offact requiring such hearing; and failed to respond to thealternativerequirement ((b)supra)of my August 25-,order toshow cause. Finally, the"position of General Counsel, wholikewise failed to respond to thealternativerequirement ((b),supra)of my order to show'cause, was that, while-no oralhearing was required and there were no disputed,facts, thestipulation which he had prepared should be disapprovedbecause it contained a nonadmission clause. According toGeneral Counsel, "it would seem patently unfair to ... insiston ... a non-admission clause"-contained in the stipulationsaid to have been prepared and forwarded by him to Re-spondents. That stipulation would, according to GeneralCounsel, "not effectuate the policies of the Act" because"Respondents did not press for settlement on these termsprior to the conclusions of the hearing, and did thereby causecounsel for the General Counsel to incur expense and expendconsiderable time in the proof of matters" involved.' Withregard to the inclusion of the nonadmission provision in thestipulation, counsel for Respondents has 'alleged, withoutcontradiction by any of the other parties, that its purpose was"to preclude the later use, of the Settlement Stipulation in anyprivate suits instituted by the Charging Party against Re-sIn support of his position, counsel for General Counsel citedFarmersCo-operative Gin Association, Local 745, IBEW,168 NLRB 367. It is noted,however, that in that case, which did not reach the Trial Examiner level, theBoard approved a Regional Director's acceptance of a settlement, over theCharging Party's opposition, calling for substantially less than a totalremedy.spondents." Respondents concurred with General Counsel'sposition that "no further hearing is required."In this posture of the record, on October 6 I issued afurther order designed to bring the matter to a final head,requiring Respondents to:signify in writing to the undersigned Trial Examiner byOctober 9, 1970 whether said Trial Examiner may re-gard the assertions and consents set forth in a documententitled `Settlement Stipulation,' dated and signed byRespondents on August 4, 1970 as authorization andconsent for said Trial Examiner to proceed without fur-ther notice to make findings of fact, conclusions of law,recommended order, and decision on the basis of saiddocument; and, further, whether in that event Respond-ents waive exceptions thereto and consent to the entryof a Board Order accordingly, and also consent to theentry of judgment ex parte in any United States Courtof Appeals enforcing such Board Order as in paragraph15 of said document.My October 6 order also allowed General Counsel and theCharging Party time thereafter to file objectiions or com-ments thereto. In response to this October 6 order, I received(1) from Respondents, a written communication that the"Trial Examiner may regard settlement stipulation as author-izing Trial Examiner to proceed in all respects as set forththerein without qualification"; (2) from General Counsel, noresponse; (3) from the Charging Party, a written communica-tion reiterating its opposition to approval of the"SettlementStipulation" (emphasis supplied), but also stating that the"Charging Party requests that Trial Examiner make hisfindings of fact, conclusions of law, recommended order anddecision in these cases on the basis of the Settlement Stipula-tion and the record, provided no consideration is given to thenon-admission clause contained in said Settlement Stipula-tion."Upon the existing state of the record, it is clear that Re-spondents have formally withdrawn their answers and haveconsented to findings of fact, conclusions of law, and a recom-mended order and decision by me calling for a full remedyfor the violations alleged in the complaints; have waived ex-ceptions to such Trial Examiner action, and have agreed toa confirmatory Board order thereon; and have also agreed toentryex parteof an enforcing judgment in any United StatesCourt of Appeals. This is the total remedy which could in anyevent result in and from this proceeding. No epxress "admis-sion" or confession can be wrung or exacted inhaec verbafrom any Respondent or defendant, even in the event of atotally adverse judgment, verdict, or decree against him onthe merits, nor is there power to require iL6 The effect ofRespondents' withdrawal of their answers and of the makingof findings and conclusions and rendering of a recommendedorder, final order, and court judgment thereon is to afford atotal remedy for the acts here complained of. It is not thepurpose of the Act nor the province of the Board or its TrialExaminers or other agents under the current legislativescheme to deprive the Federal judiciary of its power throughlitigation before it to determine questions of private liabilityfor damages if any under Title III, Sections 301,et seq.of theAct. Sec. e.g.,IBEW, Local 743 (Quaker Maid Kitchens Inc.and C. H. Schlegel & Son, Inc),Cases 4-CC-425 and 4-CC-6It is to be observed that the notices to be posted contain no nonadmis-sion provision or mention thereof, and therefore, as pointed out by Respond-ents, their effectiveness would not be lessened in accomplishing the Act'spurposes and policies That requirement that such notices contain an admis-sion provision or its equivalent is improper, cfJ.F. Stevens & Co. v.N.L.R.B,380 F 2d 292, 304-305 (C.A.2);N.L.R.B. v. Laney & Duke Co.,369 F 2d 859, 869 (CA 5). UNITED MINE WORKERS OF AMERICA426.Whatever, if any, the effect of the instant proceedings isupon any court damages or other lawsuit, is for the court todetermine.In view of Respondents' withdrawal of their answers andtheir consent to the described actions by the Trial Examiner,Board, and Court of Appeals, there is no longer any multi-party "settlement" situation presented in which it is neces-sary for any of the other parties, including the Regional Di-rector, to concur. See, e.g.,IATSE, Local 640 (CombinedCentury Theatres, Inc.),Case No. 29-CB-240, in which, it isto be noted, unlike here, Respondent did not even withdrawits answer. Indeed, as shown, General Counsel has failed toshow cause why findings, conclusions, and decision shouldnot be made by the Trial Examiner based upon Respondents'aforedescribed consent. In effect, Respondents have con-sented to an order and sanctions against them, in exercise oftheir right under Section 5 of the Administrative ProcedureAct, 5 U.S.C. Sec. 554. That full and complete remedialmeasures, including contempt proceedings if essential, wouldclearly be warranted upon the basis of such a consent order,evenwithout underlying findings and conclusions, seeN.L.R.B. v. Ochoa Fertilizer Corp.,368 U.S. 318;N.L.R.B.v.Standard Transformer Co.,202 F.2d 846, 848-849 (C.A.6);N.L.R.B. v. Fickett-Brown Mfg. Co.,140 F.2d 883, 884-885 (C.A. 5);N.L.R.B. v. J L. Hudson Co.,135 F.2d 380,384 (C.A. 6), cert. denied 320 U.S. 740;N.L.R.B. v. GerlingFurniture Mfg. Co.,103 F.2d 663 (C.A. 7);National CandyCo. v. Federal Trade Commission,104 F.2d 999, 1006 (C.A.7), cert. denied 308 U.S. 610;Swift & Co. v. United States,276 U.S. 311,327; IATSE, Local 640 (Combined CenturyTheatres, Inc.),Case 29-CB-240, 1 Davis,AdministrativeLaw Treatise Sec.4.02 (1958) and 1965 Supplement.I accordingly find that under the circumstances presentedno need for a further hearing has been demonstrated, and thatthe Act's purposes and policies will be effectuated, furthered,and fulfilled through a consent order as hereafter set forth.Upon the entire record as thus amplified,' I make the fol-lowing:IIFINDINGS AND CONCLUSIONS1.Respondents United Mine Workers of America (Inter-national Union) and United Mine Workers of America, Dis-trict 6 (District Union) are each now, and have been at alltimes material herein, a labor organization within the mean-ing of Section 2(5) of the Act.2.The James Brothers Coal Company, Charging Partyherein, is an Ohio corporation engaged in the mining and saleof coal at its operations located in Carroll County, Ohio.During the calendaryear1969, in the course and conduct ofits business operations in Carroll County, Ohio, ChargingParty furnished products valued in excess of $100,000 to,among others, PPG Industries, Inc., in Barberton, Ohio,which annually ships goods valued in excess of $50,000 di-rectly to points outside the State of Ohio.3.Robert Slutz (Slutz) is, and has been at all times materialherein, an individual proprietor doing business under thetrade name and style of R. E. Slutz Trucking Co., with hisprincipal office and place of business located in North Indus-try,Ohio, where he is engaged in the trucking business. Forsome years Slutz has hauled coal from Charging Party's min-ing operations in Carroll County, Ohio, to various businesseslocated within the State of Ohio.'See annexedAppendix C.2154. Trans Trucking Company, Inc. (Trans Trucking)is, andhas been at all times material herein, an Ohio corporationengaged in the business of hauling coal solely for Trans-StateCoal Company (Trans-State), also an Ohio corporation; bothTrans Trucking and Trans-State have their office and princi-pal place of business in Magnolia, Ohio; and Trans-State isengaged in the business of selling coal purchased from Charg-ing Party.5.Delmar Shaner, an individual proprietor,doing businessas Delmar Shaner, has his principal office and place of busi-ness in Magnolia,Ohio, where he is engaged in the haulingof coal, including coal hauling for Charging Party.6.Robert C. Russell and Richard D. Linder are, and havebeen at alltimesmaterial herein, independent contractorswho haul coal for Trans Trucking.7.At all times material herein, Robert L. Clark has beenan employee of Delmar Shaner.8.Charging Party, Slutz, Robert C. Russell, Richard D.Linder, and Delmar Shaner, are each now, and have been atall timesmaterial herein, employersengaged inan industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.9.At no time material herein have RespondentInterna-tional Union or Respondent District Union beenengaged ina labor dispute with Slutz, Robert C.Russell,Richard D.Linder, or Delmar Shaner.10.Respondents International Union and District Unionhave each duly withdrawn their respective answers to thecomplaints in these proceedings alleging violations of Section8(b)(1)(A) and 8(b)(4)(i) and (ii)(B) of the Act constitutingunfair labor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.11. Respondents have consented to the making of the orderwhich follows herein.[Recommended Order omitted from publication.]APPENDIX CPOSTHEARING DOCUMENTSDocument Identification No. Document DescriptionTX-Exh. IA-Ident.8/10/70 letter (1 page) fromcounselforChargingParty to Chief Trial Ex-aminerTX-Exh. 1 B-Ident.Undated "motion" (1 page)attached to TX-Exh. IA-Ident.TX-Exh. 2-Ident.8/12/70 letter order (2 pp.)from Trial Examiner tocounselforChargingPartyTX-Exh. 3A-Ident.8/20/70 letter (2 pp.) fromcounsel for Respondentsto Trial ExaminerTX-Exh. 3B-Ident."Settlement Stipulation" (7pp.),signed 8/4/70 onbehalf of Respondents,with 2 Notices (Appen-dixes A & B) annexed; at-tached to TX-Exh. 3A-Ident.TX-Exh. 4A-Ident.8/25/70 Trial Examiner or-der to show causeTX-Exh. 4B-Ident.Copy of TX-Exh. 3A-Ident.TX-Exh. 4C-Ident.Copy of TX-Exh. 3B-Ident. 216TX-Exh.5A-Ident.TX-Exh.5B-Ident.TX-Exh. 5C-Ident.TX-Exh.6-Ident.TX-Exh. 7A-Ident.DECISIONS OF NATIONAL LABOR RELATIONS BOARD9/11/70 letter(1 page)fromTX-Exh.7B-Ident.counselforChargingParty to Trial Examiner,with envelope and 5 cer-tifiedmail receipts an-nexedMemoradum(4 pp. withproof of service)attachedto TX-Exh. 5A-Ident.TX-Exh.8-Ident."Objections to ProposedSettlementStipulation"TX-Exh.9-Ident.from Charging Party toRegion 8 (6 pp.)attachedto TX-Exh. 5A-Ident.TX-Exh.1OA-Ident.G.C. Memorandum"Objec-tions to Respondent's Re-quest for Approval of ItsProposedSettlmentTX-Exh.1OB-Ident.Stipulation" (3 pp. withproof of service)9/18/70 letter(1page) fromcounsel for Respondentsto Trial ExaminerRespondents'Memoran-dum in Support of Re-quest forApproval ofProposedSettlementStipulation(4 pp. withproofof service),at-tached to TX-Exh. 7A-Ident.10/6/70TrialExaminertelegraphic order (2 pp.)Telegram from counsel forRespondents to Trial Ex-aminer, received 10/8/7010/9/70 letter(1 page) fromcounselforChargingParty to Trial Examiner,with envelope annexed"Statement of Position" ofCharging Party, attachedto TX-Exh. 1OA-Ident. (2pp. with proof of service)